803 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GLADYS LEE JOHNSON, Plaintiff-Appellantv.SECRETARY OF HEALTH and HUMAN SERVICES, Defendant-Appellee.
No. 85-1535.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1986.

BEFORE:  KRUPANSKY, NELSON, and RYAN.
PER CURIAM.


1
Plaintiff-appellant Gladys Lee Johnson (Johnson) appealed from a final order of the district court affirming the Secretary's denial of social security disability benefits.


2
Johnson filed an application for disability benefits on August 3, 1982, alleging that she had become disabled in January of 1977 as a result of a "crooked spine," numbness in both arms, and "bad nerves."    After her application was denied both initially and upon reconsideration, Johnson requested a de novo hearing before an administrative law judge.  The administrative law judge issued a decision denying benefits and the Appeals Council refused to grant review.


3
Johnson thereafter filed this action in federal district court, arguing that the Secretary's decision was not supported by substantial evidence.  The district court affirmed the Secretary's decision and this timely appeal followed.


4
Upon consideration of the briefs of counsel together with the record herein, oral argument having been waived, the judgment of the district court is hereby AFFIRMED for the reasons articulated in the magistrate's report and recommendation as adopted by the district court as its judgment.